The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the analyzing sample variation step of claims 1 and 20, a difference is determined between a current analyte concentration and a previous analyte concentration from a previous titration process.  However it is not clear when that previous titration process occurred relative to the one that produced the current analyte concentration.  This is a critical factor since the controller initiates a series of titration processes one after the other and which previous analyte concentration being used can significantly affect whether or not the controller reduces the set time interval.  The current language covers several possibilities.  For example, is the previous titration process the one immediately preceding the current one, is it a previous one that occurred when the analyte was within an acceptable concentration range for the analyte, is in an arbitrary choice or does it matter when the previous titration occurred because it is being compared to a measurement at some concentration set point?   From looking at figure 2, it appears that when the set time interval is reduced, the next several titrations in the series are at the reduced set time interval.  Another question with respect to these claims is how long is the reduced set time interval used?  Is it until the end of the series of titrations, for a specified number of titrations, until a certain monitored condition is achieved or is it based on some other rule, condition or parameter?  From figure 2, it appears that the reduced set time interval does not last until the end of the series of titrations, however the claims are not clear on this point or what would cause the reduced set time interval to return to the initial set time interval.  If the return to the initial set time interval is based on the same parameter that caused the reduced set time interval to be implemented, which previous analyte concentration is used for determining the difference is a critical parameter to define.  This last statement is relevant to claims 15-17.  For examination purposes, each of the possible examples will be considered to be within the scope of the claim language.  Additionally, claims 1 and 20 require “controlling the sample pump to set the flow rate as/of a continuously flowing and refreshed sample stream in a reaction manifold”.  It is not clear if a “continuously flowing and refreshed sample stream” is just a name that applicant has chosen as their own lexicographer or actually is an attempt to define how the sample flows 
At this point, examiner is electing to not reject the claims based on art or double patenting.  However, in the art currently of record, the Kraus patent publication, US 2012/0028364, appears to be the closest prior art.  Figure 5 shows a configuration that can utilize micropumps and/or other pumps which based on the particular control program are capable of being operated to produce a continuous flow titration such as taught by the cited Bendikov and/or Fuhrmann references or other similar references of record.  Modification to add that capability would have been obvious because of the use of titration to monitor process fluids in at least several patents of record.  Additionally, paragraph [0043] clearly teaches that the monitoring frequency may vary based on things such as the threshold concentration of an analyte such as peracid and peroxide.  There are references of record such as Pasadyn (US 2005/0221514) which clearly teach adaptive sampling based on monitoring sensor data (see at least paragraph [0047]).  However, Kraus uses a set point or threshold which when exceeded is the basis for adding chemicals or taking other action.  Since use of a set point is potentially within the claim scope due to the clarity issues, it is difficult to determine if the claims fall within a scope that can be rejected based on art or double-patenting.  Thus examiner has chosen to not make those rejections at this point.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to flow titration systems and/or variable sampling in process monitoring systems and methods.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797